EXECUTIVE SEVERANCE COMPENSATION AGREEMENT

Praxair, Inc. and Subsidiaries

--------------------------------------------------------------------------------

Exhibit 10.02

December 5, 2003

NAME
ADDRESS

Dear Mr.    :

        The Board of Directors (the “Board”) of Praxair, Inc. (“Praxair”)
recognizes that the possibility of a Change in Control of Praxair exists, and
the uncertainty and questions which it may raise among management may result in
the departure or distraction of management personnel to the detriment of Praxair
or its majority-owned subsidiaries incorporated in the United States
(hereinafter to be referred to collectively as the “Company”).

        The Board of Praxair has determined that appropriate steps should be
taken to reinforce and encourage the continued attention and dedication of
members of the Company’s management, including yourself, to their assigned
duties without distraction in the face of potentially disturbing circumstances
arising from a possible Change in Control of Praxair.

        In order to induce you to remain in the employ of the Company and in
consideration of your continued service to the Company, Praxair agrees that you
shall receive the severance benefits set forth in this Severance Compensation
Agreement (“Agreement”) in the event your employment with the Company is
terminated subsequent to a Change in Control under the circumstances described
below.

        1. Definitions.

                     a."Change in Control" means the occurrence of any one of
the following events with respect to Praxair:

(i)

individuals who, on January 1, 2003, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to January 1, 2003,
whose election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board (either by a specific
vote or by approval of the proxy statement of the Company in which such person
is named as a nominee for director, without objection to such nomination) shall
be an Incumbent Director; provided, however, that no individual elected or
nominated as a director of the Company initially as a result of an actual or
threatened election contest with respect to directors or any other actual or
threatened solicitation of proxies [or consents] by or on behalf of any person
other than the Board shall be deemed an Incumbent Director;


(ii)

any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) is or becomes a “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 20% or more of the combined voting power of the Company’s
then outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this paragraph (ii) shall not be deemed to be a Change in Control by virtue of
any of the following acquisitions: (A) by the Company or any Subsidiary, (B) by
any employee benefit plan sponsored or maintained by the


--------------------------------------------------------------------------------

 

Company or Subsidiary, (C) by any underwriter temporarily holding securities
pursuant to an offering of such securities, or (D) pursuant to a Non-Qualifying
Transaction (as defined in paragraph (iii));


(iii)

the consummation of a merger, consolidation, statutory share exchange or similar
form of corporate transaction involving the Company or any of its Subsidiaries
that requires the approval of the Company’s stockholders, whether for such
transaction or the issuance of securities in the transaction (a “Business
Combination”), unless immediately following such Business Combination: (A) more
than 50% of the total voting power of (x) the corporation resulting from such
Business Combination (the “Surviving Corporation”), or (y) if applicable, the
ultimate parent corporation that directly or indirectly has beneficial ownership
of 100% of the voting securities eligible to elect directors of the Surviving
Corporation (the “Parent Corporation”), is represented by Company Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, shares into which such Company Voting Securities were
converted pursuant to such Business Combination), and such voting power among
the holders thereof is in substantially the same proportion as the voting power
of such Company Voting Securities among the holders thereof immediately prior to
the Business Combination, (B) no person (other than any employee benefit plan
sponsored or maintained by the Surviving Corporation or the Parent Corporation),
is or becomes the beneficial owner, directly or indirectly, of 20% or more of
the total voting power of the outstanding voting securities eligible to elect
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) and (C) at least a majority of the members of the board
of directors of the Parent Corporation (or, if there is no Parent Corporation,
the Surviving Corporation) were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”); or


(iv)

The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or a sale or disposition of all or substantially all
of the Company’s assets.


Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 20% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.


                     b. "Code" shall mean the Internal Revenue Code of 1986, as
amended.

                     c. "Date of Termination" shall mean

(i)

in case employment is terminated for Total Disability, thirty (30) days after
Notice of Termination is given (provided that you shall not have returned to the
full-time performance of your duties during such thirty (30) day period), and


(ii)

in all other cases, the date specified in the Notice of Termination (which shall
not be less than thirty (30) nor more than sixty (60) days, respectively, from
the date such Notice of Termination is given).


               d. "Good Reason for Resignation" shall mean, without your express
written consent, any of the following:

2

--------------------------------------------------------------------------------

(i)

a change in your status or position with the Company which in your reasonable
judgment does not represent a promotion from your status or position immediately
prior to the Change in Control, or the assignment to you of any duties or
responsibilities or diminution of duties or responsibilities which in your
reasonable judgment are inconsistent with your status or position with the
Company in effect immediately prior to the Change in Control, it being
understood that any of the foregoing in connection with termination of your
employment for Cause, Retirement, or Total Disability shall not constitute Good
Reason for Resignation;


(ii)

a reduction by the Company in the annual rate of your base salary as in effect
immediately prior to the date of a Change in Control or as the same may be
increased from time to time thereafter, or the Company's failure to increase the
annual rate of your base salary for a calendar year in an amount at least equal
to the percentage increase in base salary for all domestic employees of the
Company with Severance Compensation Agreements in the preceding calendar year.
Within three (3) days after your request, the Company shall notify you of the
average percentage increase in base salary for all such employees of the Company
in the calendar year preceding your request;


(iii)

the Company's requiring your office to be located at a different place than
where your office is located immediately prior to a Change in Control where the
relocation would meet the Code's standards for the exclusion of reimbursed
moving expenses from taxable income, except for required travel on the Company's
business to an extent substantially consistent with your business travel
obligations immediately prior to a Change in Control;


(iv)

the failure by the Company to continue in effect compensation or benefit plans
in which you participate, which in the aggregate provide you compensation and
benefits substantially equivalent to those prior to a Change in Control;


(v)

the failure of the Company to obtain a satisfactory agreement from any Successor
(as defined in Paragraph 4a hereof) to assume and agree to perform this
Agreement, as contemplated in Paragraph 4a hereof;


(vi)

any purported termination of your employment which is not effected pursuant to a
Notice of Termination satisfying the requirements hereof; for purposes of this
Agreement, no such purported termination shall be effective for any purpose
except to constitute a Good Reason for Resignation.


               e. "Incentive Compensation Award" shall mean payment or payments
under Incentive Compensation Plans.

               f. “Incentive Compensation Plans” shall mean any annual variable
compensation or incentive compensation plans maintained by the Company, in which
awards are paid in cash including, but not limited to the 2002 Praxair, Inc.
Variable Compensation Plan, or any successor plan thereto.

               g. "Notice of Termination" shall mean a written notice as
provided in Paragraph 10 hereof.

               h. "Pension Plan" shall mean the Praxair Pension Plan, as it may
be amended prior to a Change in Control.

               i. "Pension Program" shall mean the Pension Plan plus any excess
or supplemental pension plans maintained by the Company.

               j. "Account-Based Participant" shall mean a participant in the
Pension Plan accruing an Account-Based benefit under the Pension Plan.

3

--------------------------------------------------------------------------------

               k. "Traditional-Design Participant" shall mean a participant in
the Pension Plan accruing a benefit under the Pension Plan other than an
Account-Based benefit.

               l. “Retirement” shall mean (1) voluntary retirement before your
mandatory retirement age, if any, (termination of your employment by you before
your mandatory retirement age, if any, with Good Reason for Resignation shall
not be deemed a Retirement for purposes of this Agreement) or (2) termination in
accordance with any retirement arrangement other than under the Pension Program,
which is established with your consent with respect to you or (3) mandatory
retirement as set forth under the policy of the Company as it existed prior to
the Change in Control or as agreed to by you following a Change in Control.

               m. “Termination for Cause” shall mean termination of your
employment upon your willfully engaging in conduct demonstrably and materially
injurious to the Company, monetarily or otherwise, provided that there shall
have been delivered to you a copy of a resolution duly adopted by the unanimous
affirmative vote of the entire membership of the Board of the Company at a
meeting of the Board of the Company called and held for such purpose (after
reasonable notice to you and an opportunity for you, together with your counsel,
to be heard before the Board of the Company), finding that in the good faith
opinion of the Board of the Company you were guilty of the conduct set forth and
specifying the particulars thereof in detail.

        For purposes of this Paragraph 1m, no act, or failure to act, on your
part shall be deemed “willful” unless done, or omitted to be done, by you not in
good faith and without reasonable belief that your action or omission was in the
best interest of the Company. Any act or failure to act based upon authority
given pursuant to a resolution duly adopted by the Board of the Company or based
upon the advice of counsel for the Company shall be conclusively presumed to be
done or omitted to be done by you in good faith and in the best interests of the
Company.

               n. “Total Disability” shall mean that based on objective medical
evidence, as the result of an illness or injury you cannot perform the essential
functions of your regular job for a period of six months or more, with or
without an accommodation; and you are under the “regular and appropriate care”
of a physician. “Regular and Appropriate Care” means that you are being treated
by a physician as often as is medically required, and are receiving care that
conforms to generally accepted medical standards for treating the sickness or
injury; is consistent with the stated severity of the medical condition to
effectively treat this illness or injury; and , is provided by a physician whose
specialty or experience is the most appropriate for the disability according to
generally accepted medical practics.

        2. Compensation Upon Termination. Following a Change in Control, you
shall be entitled to the following benefits:

               a. Termination Benefits. If your employment by the Company shall
be terminated subsequent to the Change in Control and during the term of this
Agreement (a) by reason of your death after you have received a Notice of
Termination, (b) by the Company other than for Cause, or (c) by you for Good
Reason for Resignation, then you shall be entitled to the benefits provided
below, without regard to any contrary provision of any plan:

(i)

Accrued Salary. The Company shall pay you, not later than the fifth (5th) day
following the Date of Termination, your full base salary and vacation pay
accrued through the Date of Termination at the rate in effect at the time the
Notice of Termination is given (or at the rate in effect immediately prior to a
Change in Control, if such amounts were higher).


(ii)

Accrued Incentive Compensation. The Company shall pay you, not later than thirty
(30) days following your Date of Termination, the amount of your Accrued
Incentive Compensation. If the Date of Termination is after the end of a
Variable Compensation Year, but before Incentive Compensation for said Variable
Compensation Year has been paid, the Company shall pay you as Incentive
Compensation for that Variable Compensation Year the greatest of: (a) an amount
that bears the same ratio to your total base salary in said Variable
Compensation Year as the Incentive Compensation paid to you during the
immediately prior Variable Compensation Year bears to your base salary for said
prior Variable Compensation Year, (b) an amount that bears the same ratio to
your base salary for such Variable Compensation Year as the Incentive
Compensation paid to you during the three (3) immediately prior Variable
Compensation Years bears to your base salary for said three (3) prior years, (c)
the average of the Incentive Compensation paid to you during the three (3) years
immediately prior to said Variable Compensation Year, or (d) the amount of your
target variable compensation payment for such Variable Compensation Year.


In addition, if the Date of Termination is other than the first day of a
Variable Compensation Year, the Company shall pay you, as Incentive Compensation
for the Variable Compensation Year in which the Date of Termination occurs, the
greatest of: (a) an amount that bears the same ratio to your total base salary
earned (up to the Date of Termination) in said Variable Compensation Year as the
Incentive Compensation paid to you during the immediately prior Variable
Compensation Year bears to your base salary for said prior Variable Compensation
Year, (b) an amount that bears the same ratio to your total base salary earned
(up to the Date of Termination) for such Variable Compensation Year as the
Incentive Compensation paid to you during the three (3) Variable Compensation
Years immediately prior to such Variable Compensation Year bears to your base
salary for said three (3) prior years, (c) the average of the Incentive
Compensation paid to you during the three (3) years immediately prior to said
Variable Compensation Year multiplied by a fraction, the numerator of which is
the total number of days which have elapsed in the current Variable Compensation
Year to the Date of Termination, and the denominator of which is three hundred
sixty-five (365), or (d) the amount of your target variable compensation payment
for such Variable Compensation Year multiplied by a fraction, the numerator of
which is the total number of days which have elapsed in the current Variable
Compensation Year to the Date of Termination, and the denominator of which is
three hundred sixty-five (365). Such payment shall be made to you not later than
thirty (30) days after the Date of Termination.


If there is more than one Incentive Compensation Program, your accrued Incentive
Compensation under each Program shall be determined individually for that
Program.


For the purpose of determining the amount of your Accrued Incentive Compensation
under this Paragraph 2a(ii), you will be deemed to have been paid the full
amount of all prior variable and incentive compensation, whether or not such
award was includible in your gross income for Federal Income tax purposes.


For the purpose of this Paragraph 2a(ii), "Incentive Compensation Program" means
any of the Incentive Compensation Plans defined in Paragraph 1f and any other
plan or program for the payment of incentive compensation, variable
compensation, bonus, benefits or awards for which you were, or your position
was, eligible to participate; "Incentive Compensation" means any compensation,
variable compensation, bonus, benefit or award paid or payable under an
Incentive Compensation Program; and "Variable Compensation Year" means a
calendar or fiscal plan year of an Incentive Compensation Program.


(iii)

Insurance Coverage. The Company shall arrange to provide you (and your
dependents, if applicable) with life, accident and health insurance benefits
substantially equivalent to those which you are receiving or entitled to receive
immediately prior to the Change in Control. Such insurance benefits shall be
provided to you for the longer of (x) thirty six (36) months after such Date of
Termination or (y) the period during which such insurance benefits would have
been provided to you, as a terminated employee, under the applicable life
insurance, medical, health and accident plans of the Company in effect
immediately prior to the Change in Control of the Company (except that after a
period of thirty six (36) months, such insurance benefits shall be provided to
you on the same financial terms and conditions as provided for under the
respective plans).


5

--------------------------------------------------------------------------------

Should it be determined that any of the medical benefits to be provided to you
under this subsection (iii) could be included in your gross income for federal,
state or local tax purposes, then the following shall apply:


(a) If you are at least age 47 with at least seven (7) years of service with the
Company on your Date of Termination, then you shall participate in the Company's
retiree medical benefit plans as if you retired from the Company on your Date of
Termination with eligibility for such plans, except that the Company shall
provide such medical coverage at no cost to you for three (3) years following
your Date of Termination and thereafter, you shall participate therein on the
same terms as other retired employees;


(b) If you are not at least age 47 or do not have at least seven (7) years of
service upon your Date of Termination, you will no longer continue to
participate in the Company's medical benefit plans, except for COBRA, and (i)
the Company shall provide you with a cash payment in an amount equal to the
amount required by you to pay for coverage under COBRA for the first eighteen
(18) months following your loss of medical coverage, and thereafter, (ii) the
Company shall, for the subsequent eighteen (18) months, purchase for you, at its
cost, a policy of medical insurance providing benefits substantially similar to
the benefits you would have received under the Company's medical benefit plans.


(iv)

Retirement Benefits.


A.

If you are a Traditional-Design Participant, the provisions of this paragraph A
shall apply to you.


The Company shall pay you, at the time you are entitled to be paid a retirement
pension under the Pension Program, a retirement pension equal to the greater of
(x) an amount computed in accordance with the terms of the Pension Program in
effect immediately prior to the Change in Control and as if those terms were in
effect on the Date of Termination, or (y) an amount computed in accordance with
the terms of the Pension Program in effect immediately prior to the Date of
Termination, in either case less the amount of retirement pension actually to be
paid to you under the Pension Program. In computing the amounts of your
retirement pension under clauses (x) and (y) of this Paragraph 2a(iv), three
years shall be added to your actual age and to your actual Company Service
Credit under the Pension Program so that your retirement pension under clauses
(x) and (y) will be the amount it would have been if you had been three years
older than you actually were, and had three years more Company Service Credit
than you actually had, on the Date of Termination.


If for any reason, the benefits under this subparagraph (iv) cannot be paid
under the tax-qualified portion of the Pension Program, the Company shall pay
such benefits to you a lump sum not later than thirty (30) days after your Date
of Termination, calculated under such one of the following options as would
produce the highest lump sum payment: (a) calculated under the same factors
(interest rate and mortality) as lump sum payments were made under the Company's
Supplemental Retirement Income Plan and Equalization Benefit Plan in effect
immediately prior to a Change in Control, (b) calculated under the same factors
(interest rate and mortality) as lump sum payments are made under the Company's
Supplemental Retirement Income Plan and Equalization Benefit Plan, or other
similar plans, as in effect on the Date of Termination, or (c) calculated under
the same factors (interest rate and mortality) as lump sum payments would have
been calculated under the Company's Supplemental Retirement Income Plan and
Equalization Benefit Plan on the Date of Termination, if such factors were
determined using the same methodology as such plans used prior to the Change in
Control.


6

--------------------------------------------------------------------------------

B.

If you are an Account-Based Participant the provisions of this paragraph B shall
apply to you.


To provide benefits to you which are equivalent to the benefits you would have
received under the Pension Plan for the three (3) years following your Date of
Termination, the Company shall pay you an amount equal to four percent (4%) of
Compensation (as defined in the Pension Plan but without regard to the
limitations of Code Section401(a)(17) and including amounts deferred by you
under any Praxair compensation deferral program) in effect for the year prior to
the Change in Control or the year prior to your Date of Termination, whichever
is greater, multiplied by three (3). Such amount shall be paid to you not later
than the fifth (5th) day following the Date of Termination.


(v)

Savings Plan. To provide benefits to you which are equivalent to the benefits
you would have received under the Savings Program for the three years following
your Date of Termination, the Company shall pay you an amount equal to five
percent (5%) of Compensation (as defined in the Savings Plan but without regard
to the limitations of Code Section 401(a)(17) and including amounts deferred by
you under any Praxair compensation deferral program) in effect for the year
prior to the Change in Control, or the year prior to your Date of Termination,
whichever is greater, multiplied by three (3). Such amount shall be paid to you
not later than the fifth (5th) day following the Date of Termination.


(vi)

Outplacement Counseling. The Company shall make available to you, at the
Company's expense, outplacement counseling. You may select the organization that
will provide the outplacement counseling, however, the Company's obligation to
provide you benefits under this subsection (vi) shall be limited to $35,000.


(vii)

Financial Counseling. The Company shall, within 30 days of the Date of
Termination, make available to you three individual financial counseling
sessions, of at least two hours each and at times and locations that are
convenient to you, with a nationally recognized financial counseling firm. The
financial counseling firm may also provide you with tax counseling and tax
preparation services. You may select the organization that will provide the
financial and tax counseling, however, the Company's obligation to provide you
benefits under this subsection (vi) shall be limited to $10,000. At the
financial counseling sessions, the financial counseling firm shall provide you
with detailed financial advice that is tailored to your particular personal and
financial situation. The Company shall specify to you the information regarding
your personal and financial situation that you must provide to the financial
counseling firm in order for the firm to provide the counseling services
required by this Section 2(a)(vi). The Company shall take all reasonable and
appropriate measures to assure that the financial counseling firm preserves the
confidentiality of all information conveyed by you to the counseling firm.


(viii)

Severance Payment. The Company shall pay as severance pay to you, not later than
the fifth (5th) day following the Date of Termination, a lump sum severance
payment (the "Severance Payment") equal to three (3) times the sum of the
following:


(a) the greater of your annual base compensation which was payable to you by the
Company immediately prior to the Date of Termination and your annual base
compensation which was payable to you by the Company immediately prior to a
Change in Control, whether or not such annual base compensation was includible
in your gross income for federal income tax purposes; plus


(b) the greater of: (y) the amount of your target variable compensation payment
for the year in which the Change in Control occurs, or if higher, in the year in
which your Date of Termination occurs, or (z) an amount that bears the same
ratio to your annual base salary in effect immediately prior to the Date of
Termination, or, if higher, your annual base salary in effect immediately prior
to the Change in Control, as the Incentive Compensation awarded to you during
the three (3) immediately prior Incentive Compensation Years bears to your base
salary for said three (3) prior years (whether or not such award was includible
in your gross income for federal income tax purposes); plus


The Severance Payment shall not be reduced to the extent the Company could not
properly deduct amounts paid pursuant to Paragraph 2a(i) through 2a(vii) hereof
or otherwise pursuant to section 280G of the Code.


(ix)

Payment of Taxes.


(a) For purposes of this subparagraph (viii), the following terms shall have the
following meanings:


(I)

Payment shall mean any payment or distribution (or acceleration of benefits) by
the Company to or for your benefit (whether paid or payable or distributed or
distributable (or accelerated) pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this subsection (ix)). In addition, Payment shall mean the amount of
income deemed to be received by you as a result of the acceleration of the
exercisability of any of your options to purchase stock of the Company or the
acceleration of the lapse of any restrictions on performance stock or restricted
stock of the Company held by you or the acceleration of any payment from any
deferral plan of the Company.


(II)

Excise Tax shall mean the excise tax imposed by Section 4999 of the Code, or any
interest or penalties incurred by you with respect to such excise tax.


(III)

Income Tax shall mean all taxes other than the Excise Tax (including any
interest or penalties imposed with respect to such taxes) including, without
limitation, any income and employment taxes imposed by any federal (including
(i) FICA and medicare taxes, and (ii) the tax resulting from the loss of any
federal deductions or exemptions which would have been available to you but for
receipt of the Payment), state, local, commonwealth or foreign government.


(b) In the event it shall be determined that a Payment would be subject to an
Excise Tax, then you shall be entitled to receive an additional payment (a
"Gross-Up Payment") in an amount such that after payment by you of Income Tax
and Excise Tax imposed upon the Gross-Up Payment, you retain an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payment.


(c) All determinations required to be made under this subsection (viii),
including whether and when a Gross-Up Payment is required and the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by the public accounting or actuarial consulting
firm that is retained by the Company as of the date immediately prior to the
Change in Control (the "Firm") which shall provide detailed supporting
calculations both to the Company and to you within fifteen (15) business days of
the receipt of notice from you that there has been a Payment, or such earlier
time as is requested by the Company (collectively, the "Determination"). In the
event that the Firm is serving as accountant, auditor or


8

--------------------------------------------------------------------------------

consultant for the individual, entity or group affecting the Change in Control,
you may appoint another nationally recognized public Firm to make the
determinations required hereunder (which Firm shall then be referred to as the
Firm hereunder). All fees and expenses of the Firm shall be borne solely by the
Company. Any Gross-Up Payment, as determined pursuant to this subsection (viii),
shall be paid by the Company to you within ten (10) days of your receipt of the
Determination. If the Firm determines that no Excise Tax is payable by you, you
may request the Firm to furnish you with a written opinion that failure to
report the Excise Tax on your applicable federal income tax return would not
result in the imposition of a negligence or similar penalty. The Determination
by the Firm shall be binding upon the Company and you. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
Determination, it is possible that Gross-Up Payments which will not have been
made by the Company should have been made ("Underpayment"), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to Section (viii)(d) and you thereafter are
required to make payment of any Excise Tax or Income Tax, the Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for your benefit.


(d) You shall notify the Company in writing of any claim by the Internal Revenue
Service that, if successful, would require the payment by the Company of the
Gross-Up Payment or the Underpayment. Such notification shall be given as soon
as practicable but no later than ten (10) business days after you are informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. You shall not
pay such claim prior to the expiration of the 30-day period following the date
on which you give such notice to the Company (or such shorter period ending on
the date that any payment of taxes with respect to such claim is due). If the
Company notifies you in writing prior to the expiration of such period that it
desires to contest such claim, you shall:


(1)

give the Company any information reasonably requested by the Company relating to
such claim,


(2)

take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company,


(3)

cooperate with the Company in good faith in order effectively to contest such
claim, and


(4)

permit the Company to participate in any proceeding relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold you harmless, on an after-tax
basis, for any Excise Tax or Income Tax imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section (viii)(d), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct you to pay the tax claimed and sue for a refund or
contest the claim in any permissible manner, and you agree to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or


9

--------------------------------------------------------------------------------

more appellate courts, as the Company shall determine; provided further, that if
the Company directs you to pay such claim and sue for a refund, the Company
shall advance the amount of such payment to you on an interest-free basis and
shall indemnify and hold you harmless, on an after-tax basis, from any Excise
Tax or Income Tax imposed with respect to such advance or with respect to any
imputed income with respect to such advance; and provided further, that any
extension of the statute of limitations relating to payment of taxes for your
taxable year with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company's control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and you shall be entitled to settle or contest, as
the case may be, any other issue raised by the Internal Revenue Service or any
other taxing authority.


(e) If, after the receipt by you of an amount advanced by the Company pursuant
to Section (viii)(d), you become entitled to receive, and receive, any refund
with respect to such claim, you shall (subject to the Company's complying with
the requirements of Section (viii)(d)) promptly pay to the Company the amount of
such refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by you of an amount advanced by the
Company pursuant to Section (viii)(d), a determination is made that you shall
not be entitled to any refund with respect to such claims and the Company does
not notify you in writing of its intent to contest such denial of refund prior
to the expiration of thirty (30) days after such determination, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall be offset, to the extent thereof, the amount of the
Gross-Up Payment required to be paid.


(x)

No Duty to Mitigate. You shall not be required to mitigate the amount of any
payment provided for in this Paragraph 2 by seeking other employment or
otherwise, nor shall the amount of any payment or benefit hereunder be reduced
by any compensation earned by you as the result of employment by another
employer or by retirement benefits after the Date of Termination, provided,
however, should you become reemployed in a job which (a) offers medical plan
benefits which are equal to or greater than the medical plan benefits provided
to you under subsection 2(a)(iii), and (b) such medical plan benefits are
offered to you at no cost, you shall no longer be eligible to receive medical
plan benefits under this Agreement.


               b. Payments While Disabled. During any period prior to the Date
of Termination and during the term of this Agreement that you are unable to
perform your full-time duties with the Company, whether as a result of your
Total Disability or as a result of a physical or mental disability that is not
total or is not permanent and therefore is not a Total Disability, you shall
continue to receive your base salary at the rate in effect at the commencement
of any such period, together with all other compensation and benefits that are
payable or provided under the Company’s benefit plans, including its disability
plans. After the Date of Termination, your benefits shall be determined in
accordance with the Company’s Pension Program, insurance and other applicable
programs. The compensation and benefits, other than salary, payable or provided
pursuant to this Paragraph 2b shall be the greater of (x) the amounts computed
under the Pension Program, disability benefit plans, insurance and other
applicable programs in effect immediately prior to a Change in Control and (y)
the amounts computed under the Pension Program, disability benefit plans,
insurance and other applicable programs in effect at the time the compensation
and benefits are paid.

               c. Payments if Terminated for Cause, or by You Except With Good
Reason. If your employment shall be terminated by the Company for Cause or by
you other than with Good Reason for Resignation, the Company shall pay you your
full base salary and accrued vacation pay then in effect through the Date of

10

--------------------------------------------------------------------------------

Termination, at the rate in effect at the time Notice of Termination is given
plus any benefits or awards which have been earned or become payable but which
have not yet been paid to you. You shall receive any payment due under this
subsection c. on your Date of Termination. Thereafter the Company shall have no
further obligation to you under this Agreement.

               d.After Retirement or Death. If your employment shall be
terminated by your Retirement, or by reason of your death, your benefits shall
be determined in accordance with the Company's retirement and insurance programs
then in effect.

3.

Term of Agreement. This Agreement shall commence on the date hereof and shall
continue in effect through December 31, 2004; provided, however, that commencing
on January 1, 2005 and each January 1 thereafter, the term of this Agreement
shall automatically be extended for one additional year unless, not later than
September 30 of the preceding year, the Company or you shall have given notice
that it or you do not wish to extend this Agreement. Notwithstanding any such
notice by the Company or you not to extend the Agreement, if a Change in Control
shall have occurred:


(a) during the original or extended term of this Agreement or,


(b) after this Agreement has been terminated, but within twelve months after
such notice to terminate the Agreement is given by the Company, the attempted
termination of the Agreement shall be deemed ineffective and this Agreement
shall continue in effect. In any event, the term of this Agreement shall expire
on the second (2nd) anniversary of the date of the Change in Control. This
Agreement shall terminate if your employment is terminated by you or the Company
prior to a Change in Control.


4.

Successors; Binding Agreement.


               a. Successors of the Company. The Company will require any
Successor to all or substantially all of the business and/or assets of the
Company to expressly assume and agree, by an agreement in form and substance
satisfactory to you, to perform this Agreement in the same manner and to the
same extent that the Company would be required to perform it if no such
succession had taken place. Failure of the Company to obtain such assent at
least five business days prior to the time a person becomes a Successor (or
where the Company does not have at least five business days advance notice that
a person may become a Successor, within three business days after having notice
that such person may become or has become a Successor) shall constitute Good
Reason for Resignation by you and, if a Change in Control has occurred or
thereafter occurs, shall entitle you immediately to the benefits provided in
Paragraph 2a hereof upon delivery by you of a Notice of Termination which the
Company, by executing this Agreement, hereby assents to. For purposes of this
Agreement, “Successor” shall mean any person that purchases all or substantially
all of the assets of the Company or the Surviving Corporation (and Parent
Corporation, if applicable) or obtains or succeeds to, or has the practical
ability to control (either immediately or with the passage of time), the
Company’s business directly, by merger or consolidation, or indirectly, by
purchase of voting securities of the Company or by acquisition of rights to vote
voting securities of the Company or otherwise, including but not limited to any
person or group that acquires the beneficial ownership or voting rights
described in Paragraph 1a(ii).

               b. Your Successor. This Agreement shall inure to the benefit of
and be enforceable by your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devises and legatees. If you
should die following your Date of Termination while any amount would still be
payable to you hereunder if you had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to your devisee, legatee or other designee or, if there is no such
designee, to your estate.

5.

Relationship to Other Agreements. To the extent that any provision of any other
agreement between the Company and you shall limit, qualify or be inconsistent
with any provision of this Agreement, then for purposes of this Agreement, while
the same shall remain in force, the provision of this Agreement shall control
and such provision of such other agreement shall be deemed to have been
superseded, and to be of no force or effect, as if such other agreement had been
formally amended to the extent necessary to accomplish such purpose.


11

--------------------------------------------------------------------------------

6.

Nature of Payments. All payments to you under this Agreement shall be considered
either payments in consideration of your continued service to the Company or
severance payments in consideration of your past service to the Company.


7.

Validity. The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.


8.

Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


9.

Notice. Any purported termination of your employment by the Company or by you
following a Change in Control shall be communicated to the other party by a
Notice of Termination. A Notice of Termination shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated. For the purpose
of this Agreement, notices and all other communications provided for in the
Agreement shall be in writing and shall be deemed to have been duly given when
delivered or mailed by United States registered mail, return receipt requested,
postage prepaid, addressed to the respective addresses set forth on the first
page of this Agreement, provided that all notices to the Company shall be
directed to the attention of the Board of Praxair with a copy to the Secretary
of Praxair or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.


10.

Fees and Expenses. Praxair shall pay all legal fees and related expenses
incurred by you as a result of your termination following a Change in Control or
by you in seeking to obtain or enforce any right or benefit provided by this
Agreement (including all fees and expenses, if any, incurred in contesting or
disputing any such termination or incurred by you in seeking advice in
connection therewith).


11.

Survival. The respective obligations of, and benefits afforded to, the Company
and you as provided in Paragraphs 2, 4, 5, 6, 10 and 11 of this Agreement shall
survive termination of this Agreement.


12.

Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be specifically designated by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.


13.

Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Connecticut.


14.

Amendment. No amendment to this Agreement shall be effective unless in writing
and signed by both you and the Company.


15.

Place of Execution. This Agreement shall be executed by you at the headquarters
of the Company in Danbury, Connecticut, USA.


16.

Duplicate Payments. If the national laws of any country require any payments to
you by the Company or any of its subsidiaries or affiliates as a result of your
termination due to a Change in Control of the Company, the amount of any such
payment shall be deducted from any payment due to you under this Agreement. It
is expressly stated as the Company’s intent under this Agreement that the amount
you receive from the Company as a result of your termination due to a Change in
Control shall be limited to the amount calculated as provided in this Agreement.
This paragraph does not limit your ability, without offsetting reductions to the
Company’s payment obligation, to receive government payments for which you may
be eligible as a result of the termination of your employment.


12

--------------------------------------------------------------------------------

        If this letter sets forth our agreement on the subject matter hereof,
kindly sign and return to the Company the enclosed copy of this letter which
will then constitute our agreement on this subject.

  Sincerely,     PRAXAIR, INC.     By:                   
Dennis H. Reilley
Chairman and Chief Executive Officer

13

--------------------------------------------------------------------------------

Agreed to this         day
of         , 2003

-----------------------------------------------------

















14

--------------------------------------------------------------------------------